      1:16-cv-00825-JMC         Date Filed 05/07/21         Entry Number 92   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

United States of America,             )              Civil Action No. 1:16-cv-00825-JMC
                                      )
                      Plaintiff,      )
                                      )
       v.                             )                        ORDER
                                      )
Savannah River Nuclear Solutions, LLC )
and Fluor Federal Services, Inc.,     )
                                      )
                      Defendants.     )
____________________________________)

       Plaintiff United States of America (the “Government”) filed this action against

Defendants Savannah River Nuclear Solutions, LLC and Fluor Federal Services, Inc., raising six

claims for monetary relief, including three (3) pursuant to the False Claims Act of 1986

(“FCA”), 31 U.S.C. §§ 3729–33. (ECF No. 1.)

       This matter is before the court to address the posture of case now that the Civilian Board

of Contract Appeals (“CBCA”) has issued the advisory opinion requested by the court on April

11, 2017. (See ECF No. 58-1.) Specifically, on May 6, 2021, the CBCA e-mailed the court the

advisory opinion and in a separate letter expressed its concerns about protecting the

confidentiality of information referenced in the opinion.

       In light of the foregoing, the court LIFTS the previously imposed stay, and

REINSTATES the case to the active docket. Because there has not been a confidentiality order

entered in this case, the court will e-mail a password protected copy of the CBCA’s advisory

opinion for ATTORNEY’S EYES ONLY to counsel for the parties. The court directs counsel

to review the advisory opinion and send joint correspondence to the court at

childs_ecf@scd.uscourts.gov on or before May 21, 2021, conveying to the court their respective




                                                1
      1:16-cv-00825-JMC         Date Filed 05/07/21      Entry Number 92       Page 2 of 2




positions regarding (1) the filing of the advisory opinion on the docket with or without redactions

and (2) whether the court should anticipate (a) additional Rule 12 briefing on the Government’s

FCA claims with a jointly proposed briefing schedule or (b) entry of a scheduling order.

       IT IS SO ORDERED.




                                                              United States District Judge
May 7, 2021
Columbia, South Carolina




                                                2
